303 F.2d 444
Felix ELLIOTTv.UNITED STATES STEEL CORPORATION, Appellant.
No. 13718.
United States Court of Appeals Third Circuit.
Argued January 12, 1962.
Decided February 20, 1962.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
Ira R. Hill, Pittsburgh, Pa. (Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellant.
James R. Fitzgerald, Pittsburgh, Pa. (P. J. McArdle, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
We have reviewed carefully the record in this case and can perceive no error. Consequently the judgment will be affirmed, D.C., 194 F. Supp. 936.